DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1-2, 4, 6, 9, 13, 16, 19
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 9/23/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to teaching, which is a method of managing interactions between people without significantly more. The claim(s) recite(s) “an assessment model, wherein the assessment model is configured to import previous assessment data from a previous year and perform an operation to execute curriculum-based measurements and computer adaptive tests to identify a performance issue for target user that is a particular student; generate a sequence of events to address the performance issue as identified by the assessment model; execute implementation of the sequence of events over a predesignated time schedule; and evaluate results produced by the sequence of events to monitor if the results improved performance for the particular student.” This judicial exception is not integrated into a practical application because the additional features simply apply it on a computer by generally linking the judicial exception to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining features of the claims either constitute ineligible subject matter themselves (e.g. filtering data based upon demographic information) or conventional computer hardware and software such as processors, memory, databases, user interfaces and user authentication.
The additional features of the dependent claims do not change the above analysis, because they either constitute conventional computer features (see, e.g., Claim 2 with the additional feature of a sharded database) or because they constitute the ineligible act of teaching (see, e.g., Claim 8 with the additional feature of particular types of development assessment).
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 is representative. Claim 1 requires a computer software engineer to have the knowledge of a teacher – “an assessment model, wherein the assessment model is configured to [] perform an operation to execute curriculum-based measurements and computer adaptive tests to identify a performance issue for target user that is a particular student; generate a sequence of events to address the performance issue as identified by the assessment model; execute implementation of the sequence of events over a predesignated time schedule; and evaluate results produced by the sequence of events to monitor if the results improved performance for the particular student.” Claim 8 further requires evidence-based validation of new content and technology features, which requires teaching knowledge. The specification does not provide a teaching to enable a computer software engineer to function with the knowledge of a teacher.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 is representative and claims “generate a sequence of events to address the performance issue as identified by the assessment model.” The specification discloses developing a plan, and not a generation of a sequence of events. For similar reasons “execute implementation of the sequence of events” and “evaluate results produced by the sequence of events” are not disclosed. In addition, Claim 1 includes “the user interface configured to execute an assessment model.” Examiner finds no support for the user interface executing an assessment model that performs the functions claimed.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 defines a target user as the junctions of students and educators (“generate a user interface [] for a target user, the target user either a student or an educator”) and simultaneously defines it solely as a particular student (“to identify a performance issue for target user that is a particular student”).
The term "performance issue for target user that is a student" and “student performance issue” in claims 1, 9 are relative terms which renders the claim indefinite.  The term "student performance issue" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over James-Hatter (US Pub. 2015/0050637) in view of Gal (US Pub. 2014/0335497).
With respect to Claim 1 James-Hatter teaches a system for assessing student progress, the system comprising: a processor; (para. 65; processor)
and memory encoding instructions stored in the memory which, when executed by the processor, cause the processor to: (paras. 65-66; memory, as well as memory devices such as hard disks or removable disks.)
execute an assessment application with a plurality of separate modules (para. 61; system may include one or more modules of a computer program)
configured to generate interface actions via a network interface to: (para. 29, 63, 68-69; network connection, which suggests a network interface)
generate a user interface, by the processor, for a target user (para. 54, 68; user interface)
the target user either a student or an educator; (paras. 38, 41; users include school personnel, student’s parent or life guardian, mentoring team supervisor, student’s mentor, and student. See also Gal, paras. 112, 124, 127; teacher and student actions on teacher and student stations.)
execute an authentication operation via the user interface to identify the target user (para. 41; user logs in to authenticate.)
and responsive to identification of the target user, generate different viewing options based on the target user’s profile (para. 41; different users each receive their own actions to review. Para. 32; student data is subject to privacy requirements and may be redacted. Paras. 49-50; display of all student data including grades, which suggests that certain educators may have access that students do not. See also Gal, para. 247; reporting results to users based on rights permissions. Para. 145; student can access personal information for themself)
the user interface configured to execute an assessment model (paras. 32-35; system collects information including grades and attendance. System may set thresholds that warrant intervention. System determines whether a student is succeeding, requires invention, or improving.)
wherein the assessment model is configured to import previous assessment data from a previous year (para. 48; importing data into evaluation tool. Para. 53; evaluation data may be for current school year or any historical school year.)
to identify a performance issue for target user that is a particular student (paras. 32-35; system collects information including grades and attendance. System may set thresholds that warrant intervention. System determines whether a student is succeeding, requires invention, or improving.)
generate a sequence of events to address the performance issue as identified by the assessment model; (paras. 35-41; system has activity guide that comprises actions for a student that is, e.g., not meeting attendance requirements. Para. 45-46; evaluation tool selects targeted actions from the activity guide that are appropriate for the student based on the student’s classifications.) 
and evaluate results produced by the sequence of events to monitor if the results reflect improved performance for the particular student. (paras. 24, 34-35, 48-49; system monitors performance of students and analyzes to determine if student is improving. Para. 47; evaluation tool finds particularly effective actions over a wide range of students, which is an evaluation of success in the plan. Para. 58; system tracks students in mentoring or tutoring programs to determine effectiveness of programs.)
But James-Hatter does not explicitly teach assist in implementation of the plan over time.
Gal, however, does teach and perform an operation to execute curriculum-based measurements and computer adaptive tests (para. 247; system can make assignments and tests based on sets of exercises and questions, publish them and grade them. Para. 125; system allows for differential assignment and adaptive assignment of content or learning activities. See also James-Hatter, para. 33; standardized or other administered tests. Paras. 40-42; performance scoring.)
Execute implementation of the sequence of events over a predesignated time schedule; (First see James-Hatter, paras. 35-41; system includes activity guides for students and instructors. Para. 32-35; evaluation over specific time periods such as an academic quarter. However, the James-Hatter system simply selects activities and monitors the progress. The system does not take part. Consequently, see Gal, para. 97-103; system provides for differential curriculums for different students by tailoring content, support and activities to the relative progress of a student. System provides personalized feedback to the student by taking into account specific needs and skills of the student. Para. 133, 150; system monitors, logs and reports the performance of students with respect to their learning and can determine if acts were done within a specific time period.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of James-Hatter with the assisting in implementation of the plan in order to provide for automated adjustment of content in order to adaptively teach students. (Gal, paras. 97-103)

With respect to Claim 2, modified James-Hatter teaches the system of claim 1, and James-Hatter also teaches further comprising a database model for storing data associated with the sequence of events, the database model being a sharded database model. (para. 44; student data and third party databases can use a key to associate two different databases that both apply to a single student, which is a sharded database.)

With respect to Claim 3, modified James-Hatter teaches the system of claim 2, and James-Hatter also teaches wherein the database model is broken into a set of tables including: transactional tables storing transactional data; (para. 32; data related to a student’s attendance, discipline, and grades)
archive tables storing older data; (para. 32; historical data)
and content tables storing content to be served to a client. (paras. 54-56; data is used to generate reports for school staff. To the extent that the scope suggests that each of these tables constitutes a different shard, it would have been obvious to shard the data to allow for all data to be considered while allowing for different storages based on different deployment and different ownership of data, see James-Hatter para. 29)

With respect to Claim 4, modified James-Hatter teaches the system of claim 1, and James-Hatter also teaches further comprising instructions which, when executed by the processor, causes the system to provide the user interface (paras. 54, 68; user interface)
with one or more controls which allow for selection of one or more demographics of students to filter data. (paras. 50-51; filtering of data. para. 33; age of student, which is a demographic. Para. 55; filter by school, which is a student geographic demographic. Para. 58; correlation of success or failure with household income level, living situation, grade level, which are demographics. Further, see also para. 33; mentor data includes mentor’s age, ethnicity, gender. Paras. 50-51; filtering by mentor data. It would have been obvious to one of ordinary skill prior to the effective filing date to track and filter based on ethnicity or gender for students as well to determine if there is any systemic problem for students of a given ethnicity or gender that may identify causes of student performance issues.)

With respect to Claim 5, modified James-Hatter teaches the system of claim 4, and James-Hatter also teaches wherein the controls include one or more of: gender, ethnicity, native language, service code, and Individualized Education Program (IEP) status. (para. 33; mentor data includes mentor’s age, ethnicity, gender. Paras. 50-51; filtering by mentor data. It would have been obvious to one of ordinary skill prior to the effective filing date to track and filter based on ethnicity or gender for students as well to determine if there is any systemic problem for students of a given ethnicity or gender that may identify causes of student performance issues.)

With respect to Claim 6, modified James-Hatter teaches the system of claim 1, and James-Hatter also teaches further comprising instructions which, when executed by the processor, causes the system to: segregate assessments generated by the assessment model by year; (Fig. 6, para. 53; data is display for current and historical years)
and allow for selection of a prior year when defining assessment settings for a current year to import information into the current year. (para. 35; system determines that a student is improving by comparing current data with previous data to determine a data trend. Para. 50, 54; user may select date ranges for filtering and reporting data.)

With respect to Claim 7, modified James-Hatter teaches the system of claim 1, and James-Hatter also teaches further comprising: a production zone housing production assessments and data; (paras. 24, 34-35, 48-49; system monitors performance of students and analyzes to determine if student is improving.)
and a research zone housing development assessments and data. (Para. 47; evaluation tool finds particularly effective actions over a wide range of students, which is an evaluation of success in the plan. Para. 58; system tracks students in mentoring or tutoring programs to determine effectiveness of programs.)

With respect to Claim 8, modified James-Hatter teaches the system of claim 7, and James-Hatter also teaches wherein the development assessments and data includes one or more of early-stage development, field testing, beta testing, concept maturation, and evidence-based validation (para. 47, 58; system tracks effectiveness of actions and programs, which is field testing and evidence based validation of content features.)
And Gal also teaches of new content and technology features. (para. 97-103; system provides for differential curriculums for different students by tailoring content, support and activities to the relative progress of a student. System provides personalized feedback to the student by taking into account specific needs and skills of the student.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, James-Hatter also teaches a database model for storing data associated with the results, the database model being a sharded database model; (para. 44; student data and third party databases can use a key to associate two different databases that both apply to a single student, which is a sharded database.)
and a user interface control within the user interface (paras. 54, 68; user interface)
to allow for selection of filters to filter data associated with the assessments of particular students. (paras. 50-51; filtering of data. para. 33; age of student, which is a demographic. Para. 55; filter by school, which is a student geographic demographic. Para. 58; correlation of success or failure with household income level, living situation, grade level, which are demographics. Further, see also para. 33; mentor data includes mentor’s age, ethnicity, gender. Paras. 50-51; filtering by mentor data. It would have been obvious to one of ordinary skill prior to the effective filing date to track and filter based on ethnicity or gender for students as well to determine if there is any systemic problem for students of a given ethnicity or gender that may identify causes of student performance issues.)

With respect to Claims 10-15, they are substantially similar to Claims 3-8, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 16, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, James-Hatter also teaches by tracking assessment tests taken by the particular student (para. 247; system can make assignments and tests based on sets of exercises and questions, publish them and grade them. Para. 125; system allows for differential assignment and adaptive assignment of content or learning activities. See also James-Hatter, para. 33; standardized or other administered tests. Paras. 40-42; performance scoring.)
over the designated time period (First see James-Hatter, paras. 35-41; system includes activity guides for students and instructors. Para. 32-35; evaluation over specific time periods such as an academic quarter. However, the James-Hatter system simply selects activities and monitors the progress. The system does not take part. Consequently, see Gal, para. 97-103; system provides for differential curriculums for different students by tailoring content, support and activities to the relative progress of a student. System provides personalized feedback to the student by taking into account specific needs and skills of the student. Para. 133, 150; system monitors, logs and reports the performance of students with respect to their learning and can determine if acts were done within a specific time period.)
and providing a user interface (paras. 54, 68; user interface)
with one or more controls configured for selection of one or more demographics of students to filter data. (paras. 50-51; filtering of data. para. 33; age of student, which is a demographic. Para. 55; filter by school, which is a student geographic demographic. Para. 58; correlation of success or failure with household income level, living situation, grade level, which are demographics. Further, see also para. 33; mentor data includes mentor’s age, ethnicity, gender. Paras. 50-51; filtering by mentor data. It would have been obvious to one of ordinary skill prior to the effective filing date to track and filter based on ethnicity or gender for students as well to determine if there is any systemic problem for students of a given ethnicity or gender that may identify causes of student performance issues.)

With respect to Claims 17-20, they are substantially similar to Claims 2-3, 6-7, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant argues at Remarks, pgs. 9-15 that the claims should not be rejected under 101 as being directed to a judicial exception without significantly more. Applicant argues at Remarks, pg. 10 that the claims are nominally drawn to a statutory category. Examiner agrees, which is why Examiner made no straight statutory category rejection to the claims.
Applicant argues at Remarks, pgs. 11-12 that the claims are not directed to ineligible subject matter. Specifically, Applicant identifies the “user interface” that is now included in the claims and argues that “The claims do not invoke computer functions merely as a tool nor are they added post-hoc to an allegedly fundamental economic practice or activity for organizing human behavior, but rather the focus of the claims outline methods and systems that are specifically implemented on a computer to improve computer processes.” Applicant argues that Claim 1 “solve[s] a technological problem using a technical solution.”
The claims invoke computer functions merely as a tool. Not only were the computer features added post-hoc to an activity for organizing human behavior, they were added post-hoc to Examiner making this judicial exception rejection. Notably, Applicant does not take issue with the underlying concern that teaching is a method of managing interactions between people which constitutes a method of organizing human activity. Applicant does not dispute that the claims require tasks relating to teaching, see, e.g., “an operation to execute curriculum-based measurements and computer adaptive tests to identify a performance issue for target user that is a particular student;” or “generate a sequence of events to address the performance issue” or “execute implementation of the sequence of events” or “evaluate results produced by the sequence of events.”
Rather, Applicant attempts to frame the disclosure as an improvement to a computer rather than teaching “done on a computer.” The problem with that, of course, is that it simply has no factual basis in truth. Spec, para. 21 states that the present disclosure is directed to “systems and methods for screening, progress monitoring, skills analysis, and/or informing students and/or educators.” The name of the invention is “Student Assessment and Reporting.” The Abstract makes no mention of a user interface. The original claim set only claimed an interface with input controls for filtering data or selecting demographics (those actions being ineligible subject matter themselves). And most importantly – There is no teaching of a “technical solution” to a “technical problem.” The only mentions of the claimed user interface in the specification are broad statements of functionality that rely upon the preexisting knowledge in the art in order to achieve their results. There is no evidence that user interfaces were a problem, no evidence that the art identified them as a problem and no teaching to a computer programmer to solve the alleged interface problem.
Instead, what the specification is replete with is that this invention uses a computer to assist in the evaluation of a student, the identification of their problems, and the remediation of those problems. Spec, para. 28 states that “in some examples” assessments and tests are electronically delivered while “in other examples” they are delivered in paper format. Far from being “a technical solution” for executing “an assessment application” (Remarks, pg. 12) that “execute[s] curriculum-based measurements” (Claim 1) the specification identifies the assessment as optionally paper-based. This appears to confirm that the claims are “directed to” the evaluation and remediation of student performance, not the solving a technical user interface problem.
As a final aside – Applicant’s argument has no bearing whatsoever to the method of Claims 16-20, which claim an “assessment application” and do not even mention a user interface until the last limitation “providing a user interface with one or more controls configured for selection of one or more demographics of students to filter data.” Even if Examiner accepted Applicant’s arguments, Claim 16 is not drawn to a user interface that performs the argued functionality.
Examiner disagrees that the claims are directed to a user interface, and further disagrees that the claimed user interface is a technical solution to a technical problem. Consequently, Examiner finds the argument unpersuasive.
Applicant argues at Remarks, pgs. 13-15 that the claims are significantly more than the ineligible subject matter. Applicant’s argument here appears to be that the claims “improve the functioning of the underlying assessment and testing computer system in an online educational environment by providing an improved user interface.” Secondarily, Applicant argues that the claims are nonobvious, and therefore “it cannot be simultaneously argued that those same features are conventional steps.”
The first argument is essentially the same as the previous argument – the claims improve the functioning of a computer by providing an improved user interface. They do not improve a user interface for at least the reason that the claims require “generate a user interface” which is not an improvement. The only alleged improvement to the computer interface is that it performs certain functions with respect to teaching and displays data with respect to teaching. Applicant cannot rely upon the content related to teaching with respect to the “significantly more” analysis, as that is directed to the features that are not the ineligible subject matter.
The second argument is both irrelevant and incorrect. First, it is irrelevant as Examiner rejects all claims under obviousness above. Second, it is incorrect because it is entirely possible for a claim to be nonobvious and yet still have only insignificant features beyond the ineligible subject matter. This is because the significantly more analysis is directed to only a subset of the claim, while the obviousness analysis is directed to the claim as a whole. The Supreme Court did not first declare the claims in Alice obvious before finding them ineligible.
Examiner finds the argument unpersuasive. Examiner maintains the 101 judicial exception rejection to all claims.
Applicant argues at Remarks, pgs. 15-16 that the claims are enabled because they “recite features that are supported by the specification and do not require the knowledge of a teacher.”
Examiner maintains the rejection for two reasons. As an initial point, the amended claims do not “recite features that are supported by the specification.” Although this problem generally manifests as a 112a Written Description problem (and Examiner makes such a rejection above) the issue also finds support in an enablement rejection. The supplementary rule which allows Applicant to not disclosure what is well known in the art in order to help fill in gaps in enablement is “merely a rule of supplementation, not a substitute for a basic enabling disclosure.” See MPEP 2161.01(III). Because Applicant’s specification has no support for, e.g., “a sequence of events” Applicant cannot rely upon the knowledge in the art to enable the “generate a sequence of events” limitation.
Second, Applicant is required to enable the full scope of the claims. Notably, Applicant does not dispute that a person of ordinary skill in the art has sufficient knowledge to enable them to perform the teaching-related steps without undue experimentation. Applicant appears to have tried to fix the issue by taking clear teaching-related actions and either replacing them with similar generic language or broadening them. For example, Applicant replaced “develop a plan to address the student performance issue” with “generate a sequence of events to address the performance issue.” “Generate a sequence of events” is simply broader, more generic language than “develop a plan.” Thus, one embodiment of “generate a sequence of events” that is contemplated by the invention is to “develop a plan.” See Spec, para. 27 (“(iii) plan development – develop detailed plans to help the student(s) improve in order to meet grade level expectations”).
Applicant appears to be under the impression that by broadening and generalizing the language, the language no longer specifically calls for teacher knowledge, and therefore is enabled. But that is not how enablement works – the claims do not become enabled simply because Applicant has expanded the scope to find some embodiments that a person of ordinary skill may or may not be able to implement. If there was an enablement problem with a scope and Applicant expands the scope, the enablement problem remains because it still contains the unenabled embodiments.
As just one example, the invention contemplates that one manner in which a person of ordinary skill will carry out the “generate a sequence of events” step is to “develop detailed plans to help the student(s) improve in order to meet grade level expectations.” That embodiment, and the whole range of embodiments like it, are beyond the skill of one of ordinary skill in the art. Therefore, the “generate a sequence of events” step is unenabled. It is irrelevant if one of ordinary skill can “generate a sequence of events” in other contexts. It is only relevant that the claim scope still includes the “develop detailed plans to help the student(s) improve in order to meet grade level expectation” embodiment. It does, and that embodiment is not enabled.
Because the sole argument of “[the claims] are amended to recite features that are supported by the specification and do not require the knowledge of a teacher” is both factually incorrect and legally insufficient, Examiner maintains the rejection.
Applicant argues at Remarks, pgs. 15-16 that the 112b rejection should be withdrawn. Examiner withdraws the 112b rejection with respect to the functional language grounds, but maintains it with respect to “student performance issue.” Applicant makes no argument against the relative nature of this language and does not remove it, so Examiner maintains the rejection as being undisputed.
Applicant argues at Remarks, pgs. 16-17 that the prior art does not teach the amended claims. The claims are taught above. Examiner maintains the obviousness rejection.
All claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449